Title: From George Washington to Anne-César, chevalier de La Luzerne, 22 September 1783
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir,
                     Rocky Hill Sepr 22d 1783
                  
                  At the sametime that I again thank your Excellency for offering me part of the Claret which you have at Baltimore, let me once more pray that my acceptance of it may put you to no inconvenience.  I should be unhappy if I thought this would be the case.  If, on the other hand, you can conveniently spare it, and Colo. Tilghman should be in Baltimore, I could wish to have it put into his care; as he will, I am sure, take pains to have it sent by a conveyance on which he can depend to my House in Virginia; for the risk of adulteration, is more to be apprehended than the quantity stolen in the transportation of it; two or three Hogsheads (as it best suits your Excelly) will be sufficient for my present purpose, and if you will be pleased to direct your merchant to furnish me with the Cost, the money shall be instantly paid to him, or to your order.
                  As I have never been accustomed to Claret in Cask, I shall thank you, Sir, for information whether it is to be drawn from thence as it is used, or whether it is to be bottled before using.
                  I take the liberty of asking this question, because I am sure you will have the goodness not only to satisfy me in it, but to excuse me for the trouble I give you in doing it, being assured of the perfect respect and consideration with which I have the honor to be Yr Excellys Most obt & most Hble Servt
                  
                     Go: Washington
                  
               